Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.         This Office Action responds to the Amendment filed on 5/24/2022.
Claims 10-17 are pending.

 Remarks

3.	Applicant’s arguments with respect to claim(s) have been considered but are moot in view of new ground of rejection as cited below.
In the current rejection of the claims, prior art Kim discloses the limiting of 
charging limit based on inflection point and characteristic of batter (i.e. dV/dQ), in order 
to prevent deterioration of the battery. Therefore, the combination of Kim into Kang 
would allow Kang to operate charging with limit of battery based on inflection point and 
the characteristic as cited below.
	The rejection of the claims are rejected under new ground of rejection as cited 
below. This office action is Final.


	 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. Pub. No. 2013/0162218 A1) in view of Kim et al. (U.S. Pub. No. 2018/0292461 A1).

As per claim 10, Kang discloses:
A method for operating an electrical energy store system including at least two electrical energy store units, the method comprising the following steps:
a) ascertaining voltages of the at least two electrical energy store units (See Figure 1, i.e. 110 & Para [0028]-[0029], i.e. voltage of each cell –[prior art connect series battery cells , each cell considered as the energy store unit, as cited above]); 
b) ascertaining at least one first characteristic value of the ascertained voltages (See Para [0031]-[0034], i.e. calculates an amount of charged or discharged energy…by the sensor…degradation degree –[based on the voltage, prior art determine amount charge and/or discharge and/or degradation degree considered as the first characteristic value]) ; 
c) ascertaining, as a function of the ascertained at least one characteristic value, a charge voltage limiting value and/or a discharge voltage limiting value (See Para [0033]-[0036], i.e. varies a usable band range of battery … upper or lower limit, See Para [0072]-[0074], i.e. raising the upper limit of the voltage band –[based on the characteristic, the prior art adjust the usable band of the battery, the upper and/or lower limit for charging/discharging is considered as the limiting as cited above]); and 
d) operating the electrical energy store system as a function of the ascertained charge voltage limiting value and/or discharge voltage limiting value (See Figure 4, i.e. s350 - control charging … usable band range, See Para [0054]-[0076]).
Kang does not disclose: b1) ascertaining whether an inflection point is present in the ascertained voltages, and ascertaining, as a function of the ascertained at least one characteristic value and in response to the ascertained inflection point, a charge voltage limiting value and/or a discharge voltage limiting value.
However, Kim discloses: b1) ascertaining whether an inflection point is present in the ascertained voltages, and ascertaining, as a function of the ascertained at least one characteristic value and in response to the ascertained inflection point, a charge voltage limiting value and/or a discharge voltage limiting value (See Figures 1 and 4, See Para [0051]-[0052], i.e. an inflection point…in the result of step s2…potential graph based on the SOC, is set as the Li-plating occurrence point, i.e., the charge limit [Kim set charging limit of battery based on inflection point and characteristic dV/dQ, in order to prevent deterioration of the battery, therefore the combination of Kim into Kang would allow the battery of Kang to be limit based on the characteristic and inflection point in order to prevent battery deterioration]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Kim into the 

teaching of Kang because it would prevent kinetic balance of battery and prevent 

deterioration of the battery (See Para [0007]).




As per claim 11, Kang and Kim discloses all of the features of claim 10 as discloses above wherein Kang also discloses wherein the at least one first characteristic value includes: (i) a first time derivative of the ascertained voltages, and/or (ii) a second time derivative of the ascertained voltages, and/or (iii) an average value of the ascertained voltages, and/or (iv) an extremal deviation of the ascertained voltages from the average value of the ascertained voltages (See Para [0031], i.e. integration method, See Para [0039]-[0041], i.e. difference value –[prior art include integration method, therefore include the derivation (1st and 2nd) , include difference calculation, which correspond to the deviation as cited above]).

As per claim 12, Kang and Kim discloses all of the features of claim 10 as discloses above wherein Kang also discloses step: e) detecting an error in a voltage detection of an electrical energy store unit of the electrical energy store system (See Para [0040], i.e. sensor 120 encompass an error).

As per claim 13, Kang and Kim discloses all of the features of claim 10 as discloses above wherein Kang also discloses steps: f) ascertaining an electric current flowing into or out of at least one of the electrical energy store units ; and g) ascertaining at least one second characteristic value of the ascertained electric current; wherein the charge voltage limiting value and/or the discharge voltage limiting value additionally being ascertained as a function of the ascertained at least one second characteristic value (See Para [0031], i.e. current values…sensor 120, See Para [0033]-[0036], i.e. varies a usable band range of battery … upper or lower limit, See Para [0072]-[0074], i.e. raising the upper limit of the voltage band).

As per claim 14, Kang and Kim discloses all of the features of claim 10 as discloses above wherein Kang also discloses steps: h) ascertaining temperatures of the at least two electrical energy store units; and i) ascertaining at least one third characteristic value of the ascertained temperatures; wherein the ascertainment of the charge voltage limiting value and/or of the discharge voltage limiting value additionally taking place as a function of the ascertained at least one third characteristic value (See Para [0032], i.e. temperature of the battery, See Para [0033]-[0036], i.e. varies a usable band range of battery … upper or lower limit, See Para [0072]-[0074], i.e. raising the upper limit of the voltage band).

As per claim 15, Kang discloses:
A device for operating an electrical energy store system including at least two electrical energy store units, the device including an electronic control unit (See Figure 1, i.e. control 130), the electronic control unit configured to:
a) ascertain voltages of the at least two electrical energy store units (See Figure 1, i.e. 110 & Para [0028]-[0029], i.e. voltage of each cell –[prior art connect series battery cells , each cell considered as the energy store unit, as cited above]); 
b) ascertain at least one first characteristic value of the ascertained voltages (See Para [0031]-[0034], i.e. calculates an amount of charged or discharged energy…by the sensor…degradation degree –[based on the voltage, prior art determine amount charge and/or discharge and/or degradation degree considered as the first characteristic value]) ; 
c) ascertain, as a function of the ascertained at least one characteristic value, a charge voltage limiting value and/or a discharge voltage limiting value (See Para [0033]-[0036], i.e. varies a usable band range of battery … upper or lower limit, See Para [0072]-[0074], i.e. raising the upper limit of the voltage band –[based on the characteristic, the prior art adjust the usable band of the battery, the upper and/or lower limit for charging/discharging is considered as the limiting as cited above]); and 
d) operate the electrical energy store system as a function of the ascertained charge voltage limiting value and/or discharge voltage limiting value (See Figure 4, i.e. s350 - control charging … usable band range, See Para [0054]-[0076]).
Kang does not disclose: b1) ascertaining whether an inflection point is present in the ascertained voltages, and ascertaining, as a function of the ascertained at least one characteristic value and in response to the ascertained inflection point, a charge voltage limiting value and/or a discharge voltage limiting value.
However, Kim discloses: b1) ascertaining whether an inflection point is present in the ascertained voltages, and ascertaining, as a function of the ascertained at least one characteristic value and in response to the ascertained inflection point, a charge voltage limiting value and/or a discharge voltage limiting value (See Figures 1 and 4, See Para [0051]-[0052], i.e. an inflection point…in the result of step s2…potential graph based on the SOC, is set as the Li-plating occurrence point, i.e., the charge limit [Kim set charging limit of battery based on inflection point and characteristic dV/dQ, in order to prevent deterioration of the battery, therefore the combination of Kim into Kang would allow the battery of Kang to be limit based on the characteristic and inflection point in order to prevent battery deterioration]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Kim into the 

teaching of Kang because it would prevent kinetic balance of battery and prevent 

deterioration of the battery (See Para [0007]).


As per claim 16, Kang discloses:
An electrical energy store system, comprising: at least two electrical energy store units; and a device for operating an electrical energy store system including the at least two electrical energy store units, the device including an electronic control unit (See Figure 1, i.e. control 130 … cells of battery 110), the electronic control unit configured to:
a) ascertain voltages of the at least two electrical energy store units (See Figure 1, i.e. 110 & Para [0028]-[0029], i.e. voltage of each cell –[prior art connect series battery cells , each cell considered as the energy store unit, as cited above]); 
b) ascertain at least one first characteristic value of the ascertained voltages (See Para [0031]-[0034], i.e. calculates an amount of charged or discharged energy…by the sensor…degradation degree –[based on the voltage, prior art determine amount charge and/or discharge and/or degradation degree considered as the first characteristic value]) ; 
c) ascertain, as a function of the ascertained at least one characteristic value, a charge voltage limiting value and/or a discharge voltage limiting value (See Para [0033]-[0036], i.e. varies a usable band range of battery … upper or lower limit, See Para [0072]-[0074], i.e. raising the upper limit of the voltage band –[based on the characteristic, the prior art adjust the usable band of the battery, the upper and/or lower limit for charging/discharging is considered as the limiting as cited above]); and 
d) operate the electrical energy store system as a function of the ascertained charge voltage limiting value and/or discharge voltage limiting value (See Figure 4, i.e. s350 - control charging … usable band range, See Para [0054]-[0076]).
Kang does not disclose: b1) ascertaining whether an inflection point is present in the ascertained voltages, and ascertaining, as a function of the ascertained at least one characteristic value and in response to the ascertained inflection point, a charge voltage limiting value and/or a discharge voltage limiting value.
However, Kim discloses: b1) ascertaining whether an inflection point is present in the ascertained voltages, and ascertaining, as a function of the ascertained at least one characteristic value and in response to the ascertained inflection point, a charge voltage limiting value and/or a discharge voltage limiting value (See Figures 1 and 4, See Para [0051]-[0052], i.e. an inflection point…in the result of step s2…potential graph based on the SOC, is set as the Li-plating occurrence point, i.e., the charge limit [Kim set charging limit of battery based on inflection point and characteristic dV/dQ, in order to prevent deterioration of the battery, therefore the combination of Kim into Kang would allow the battery of Kang to be limit based on the characteristic and inflection point in order to prevent battery deterioration]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Kim into the 

teaching of Kang because it would prevent kinetic balance of battery and prevent 

deterioration of the battery (See Para [0007]).


As per claim 17, Kang discloses:
A non-transitory machine-readable storage medium on which is stored a computer program for operating an electrical energy store system including at least two electrical energy store units, the computer program, when executed by an electronic control unit  (See Figure 1, i.e. control 130 … cells of battery 110), causing the electronic control unit to perform the following steps: 
a) ascertaining voltages of the at least two electrical energy store units (See Figure 1, i.e. 110 & Para [0028]-[0029], i.e. voltage of each cell –[prior art connect series battery cells , each cell considered as the energy store unit, as cited above]); 
b) ascertaining at least one first characteristic value of the ascertained voltages (See Para [0031]-[0034], i.e. calculates an amount of charged or discharged energy…by the sensor…degradation degree –[based on the voltage, prior art determine amount charge and/or discharge and/or degradation degree considered as the first characteristic value]) ;
c) ascertaining, as a function of the ascertained at least one characteristic value, a charge voltage limiting value and/or a discharge voltage limiting value (See Para [0033]-[0036], i.e. varies a usable band range of battery … upper or lower limit, See Para [0072]-[0074], i.e. raising the upper limit of the voltage band –[based on the characteristic, the prior art adjust the usable band of the battery, the upper and/or lower limit for charging/discharging is considered as the limiting as cited above]); and 
d) operating the electrical energy store system as a function of the ascertained charge voltage limiting value and/or discharge voltage limiting value (See Figure 4, i.e. s350 - control charging … usable band range, See Para [0054]-[0076]).
Kang does not disclose: b1) ascertaining whether an inflection point is present in the ascertained voltages, and ascertaining, as a function of the ascertained at least one characteristic value and in response to the ascertained inflection point, a charge voltage limiting value and/or a discharge voltage limiting value.
However, Kim discloses: b1) ascertaining whether an inflection point is present in the ascertained voltages, and ascertaining, as a function of the ascertained at least one characteristic value and in response to the ascertained inflection point, a charge voltage limiting value and/or a discharge voltage limiting value (See Figures 1 and 4, See Para [0051]-[0052], i.e. an inflection point…in the result of step s2…potential graph based on the SOC, is set as the Li-plating occurrence point, i.e., the charge limit [Kim set charging limit of battery based on inflection point and characteristic dV/dQ, in order to prevent deterioration of the battery, therefore the combination of Kim into Kang would allow the battery of Kang to be limit based on the characteristic and inflection point in order to prevent battery deterioration]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Kim into the 

teaching of Kang because it would prevent kinetic balance of battery and prevent 

deterioration of the battery (See Para [0007]).


Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHA T NGUYEN/Primary Examiner, Art Unit 2851